Vooehies, J.
The intervenor and third opponent, James P. Waters, is the appellant in this cause. He contends that the plaintiff’s remedy is upon the bond furnished for the release of the attachment, and not upon the property bonded.
The plaintiff brought a twofold suit, — against his debtor E. J. Constance, to recover the amount of his demaud, and against John G. Weir, to cancel, on the grounds of fraud and simulation, the sale of a slave made, pending these proceedings, by the former to the latter.
This slave was thereupon attached at the plaintiff’s instance, and bonded by the transferree. Subsequently, Weir reconveyed this property to his vendor, who then sold the same to J. P. Waters, for a valuable consideration.
It is admitted that Waters, is a purchaser in good faith.
The cause being tried, the plaintiff obtained a judgment, liquidating his demand against Constance, canceling the sale to Weir, and subjecting the property attached to satisfy the plaintiff’s demand. Hence the third opposition of J.P. Waters.
Under the provisions of Art. 1972 of the Civil Code, the District Judge was authorized to decree that the property itself be applied to the payment of the creditor’s claim. It was not the mere attachment that gave a privilege to the plaintiff; but, independently of the attachment, he acquired the right of recourse on the property itself by virtue of his action in revocation. His remedy is, consequently, twofold, — against the bond, by means of the attachment, and against the property through the revocatory action. C. 0. 2428.
Judgment affirmed.
Land, J., absent.